           EXHIBIT A




Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 1 of 17
From:                       Craig, Bill
To:
CC:                         Frownfelter Jennifer
Date:                       Jun 11, 2019, 4:29 PM
Subject:                    [Non-DoD Source] RE: Pebble EIS Milestone Schedule
                            (UNCLASSIFIED)
Attachment(s):              2

Shane,
The attached schedule contains the changes you requested as clarified during our call this morning. Thanks.

Bill Craig
D 1-907-261-6703
M 1-907-441-7207


-----Original Message-----
From: POA Special Projects [mailto:poaspecialprojects@usace.army.mil]
Sent: Monday, June 10, 2019 3:26 PM
To: Craig, Bill; Bella, Elizabeth
Cc: POA Special Projects
Subject: Pebble EIS Milestone Schedule (UNCLASSIFIED)

CLASSIFICATION: UNCLASSIFIED

Bill,
As discussed, when I was prepping for the review of the schedule after the 30 day public comment extension of the
dEIS, the milestones of concern are highlighted as authorized by my management. Summary of the Key milestones
considered by management was the additional 45 days for the review of pFEIS startin November 1, 2019. The final
EIS was approved for release on March 31, 2020 with the final ROD signed on May 29, 2019. Please revise your
master schedule and send over so I can share it this week with PLP and the CAs.

VR

Shane McCoy
Program Manager
CLASSIFICATION: UNCLASSIFIED




       Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 2 of 17
From:                    Craig, Bill
To:
Date:                    May 30, 2019, 8:59 AM
Subject:                 [Non-DoD Source] Re: schedule (UNCLASSIFIED)

Thanks Shane - is the May 23 schedule approved and ready to share with PLP?

Sent from my iPhone

> On May 30, 2019, at 8:29 AM, POA Special Projects <poaspecialprojects@usace.army.mil> wrote:
>
> CLASSIFICATION: UNCLASSIFIED
>
> Bill,
> You are correct in that the ROD will be signed May 29.
>
> -----Original Message-----
> From: Craig, Bill [mailto:bill.m.craig@aecom.com]
> Sent: Wednesday, May 29, 2019 3:34 PM
> To: POA Special Projects <poaspecialprojects@usace.army.mil>; Hobbie, David S CIV USARMY CEPOA (US)
<David.S.Hobbie@usace.army.mil>
> Cc: Bellion, Tara <tara.bellion@aecom.com>; Frownfelter, Jennifer <jennifer.frownfelter@aecom.com>
> Subject: [Non-DoD Source] RE: schedule (UNCLASSIFIED)
>
> Shane,
> I sent a revised schedule on May 23 incorporating the changes you recommended May 22. It shows the ROD signed on
May 29 as you recommended. Please clarify if you want the ROD extended another two weeks into June and if the other
changes I made are acceptable. Thanks, Bill
>
> Bill Craig
> D 1-907-261-6703
> M 1-907-441-7207
>
>
> -----Original Message-----
> From: POA Special Projects [mailto:poaspecialprojects@usace.army.mil]
> Sent: Wednesday, May 29, 2019 2:08 PM
> To: Hobbie, David S CIV USARMY CEPOA (US)
> Cc: POA Special Projects; Craig, Bill; Bellion, Tara
> Subject: schedule (UNCLASSIFIED)
>
> CLASSIFICATION: UNCLASSIFIED
>
> Dave,
> Per our conversation on 21 May, you concurred that the final date of the ROD will move by two weeks further out in
time.
>
> Shane McCoy
> Program Manager
> CLASSIFICATION: UNCLASSIFIED
> CLASSIFICATION: UNCLASSIFIED




               Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 3 of 17
Thu 5/23/19                                                                                            Pebble Project EIS                                                                                                                           1

ID        Task Name                                                         Duration        Start         Finish                    1st Half                 2nd Half           1st Half           2nd Half           1st Half           2nd Half
                                                                                                                            Qtr 4     Qtr 1          Qtr 2     Qtr 3    Qtr 4     Qtr 1    Qtr 2     Qtr 3    Qtr 4     Qtr 1    Qtr 2     Qtr 3
     0    Pebble EIS Milestone Schedule 052319                              601 days    Mon 2/5/18     Tue 6/23/20

     1      Project Start (NTP as Contract Negotiated)                        1 day     Mon 2/5/18     Mon 2/5/18
     2      Task 1 ‐ Project Management                                     595 days    Mon 2/5/18     Mon 6/15/20
     71     Task 2 ‐ Scoping, Agency Coordination and Public Involvement    570 days    Tue 2/20/18    Fri 5/22/20
     72        Website Development & Maintenance                            566 days    Tue 2/20/18    Mon 5/18/20
 101           Mailing List                                                 483 days    Tue 2/20/18    Tue 1/21/20
 128           Public Scoping                                                93 days    Tue 2/20/18    Fri 6/29/18
 155           Cooperating Agency Scoping Meeting                             1 day     Wed 6/6/18     Wed 6/6/18
 157           Scoping Summary Report                                       109 days     Fri 3/30/18   Fri 8/31/18
 171           USACE & Cooperating Agency Coordination Meetings (Monthly)   461 days    Tue 5/15/18    Mon 3/16/20
 195           Draft EIS Public Meetings/Hearings                           333 days     Tue 3/6/18    Mon 7/1/19
 196             Prepare Notice of Availability (NOA) for Draft EIS          15 days    Wed 12/26/18   Wed 1/16/19
 197             USACE Review and Publish NOA for DEIS                       30 days    Thu 1/17/19     Fri 3/1/19
 198             NOA for DEIS Published                                       1 day      Fri 3/1/19     Fri 3/1/19
 199             Draft EIS Public Review Period                             122 edays    Fri 3/1/19    Mon 7/1/19
 200             Newsletter #2 Announcing Release of DEIS                    15 days     Fri 2/8/19     Fri 3/1/19
 201                  Prepare Draft Newsletter #2                            3 days      Fri 2/8/19    Tue 2/12/19
 202                  USACE Review Newsletter #2                             2 days     Wed 2/13/19    Thu 2/14/19
 203                  Finalize and Publish Newsletter #2                     10 days     Fri 2/15/19    Fri 3/1/19
 204             News Release #2 Release of DEIS                             3 days      Fri 2/15/19   Wed 2/20/19
 205                  Prepare Draft News Release #2                          3 days      Fri 2/15/19   Wed 2/20/19
 206                  USACE Review News Release #2                            1 day     Wed 2/20/19    Wed 2/20/19
 207                  Finalize and Publish News Release #2                    1 day     Wed 2/20/19    Wed 2/20/19
 208             Hearing Preparations and Materials                          45 days    Thu 1/17/19    Fri 3/22/19
 209                  Arrange/Secure Hearing Facilities & Court Reporters    15 days    Thu 1/17/19    Thu 2/7/19
 210                  Prepare Draft Hearing Materials                        25 days    Thu 1/17/19    Fri 2/22/19
 211                  USACE Review Hearing Materials                         10 days    Mon 2/25/19     Fri 3/8/19
 212                  Finalize and Produce Hearing Materials                 10 days    Mon 3/11/19    Fri 3/22/19
 213             News Release #3 Notice of Public Hearings                  252 days     Tue 3/6/18    Wed 3/6/19
 214                  Prepare Draft News Release #3                          3 days      Mon 3/4/19    Wed 3/6/19
 215                  USACE Review News Release #3                           0 days      Tue 3/6/18     Tue 3/6/18                             3/6

 216                  Finalize and Publish News Release #3                   22 days     Wed 3/7/18    Thu 4/5/18
 217             Public Hearings (9)                                         17 days    Mon 3/25/19    Tue 4/16/19


                                                                            Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 4 of 17
Thu 5/23/19                                                                                                    Pebble Project EIS                                                                                                                     2

ID     Task Name                                                                     Duration       Start         Finish                    1st Half           2nd Half           1st Half           2nd Half           1st Half           2nd Half
                                                                                                                                    Qtr 4     Qtr 1    Qtr 2     Qtr 3    Qtr 4     Qtr 1    Qtr 2     Qtr 3    Qtr 4     Qtr 1    Qtr 2     Qtr 3
 218        Final EIS                                                                 36 days    Fri 3/20/20    Fri 5/8/20
 219           Upload eNEPA Version FEIS                                              2 days     Tue 3/31/20   Wed 4/1/20
 220           FEIS Review Period                                                    30 edays    Wed 4/8/20     Fri 5/8/20
 221           Newsletter #3 FEIS                                                     15 days    Fri 3/20/20   Thu 4/9/20
 222               Prepare Draft Newsletter #3                                        5 days     Fri 3/20/20   Thu 3/26/20
 223               USACE Review Newsletter #3                                         5 days     Fri 3/27/20   Thu 4/2/20
 224               Finalize and Publish Newsletter #3                                 5 days      Fri 4/3/20   Thu 4/9/20
 225           News Release #4 Release of FEIS                                        15 days    Fri 3/20/20   Thu 4/9/20
 226               Prepare Draft News Release #4                                      5 days     Fri 3/20/20   Thu 3/26/20
 227               USACE Review News Release #4                                       5 days     Fri 3/27/20   Thu 4/2/20
 228               Finalize and Publish News Release #4                               5 days      Fri 4/3/20   Thu 4/9/20
 229        Record of Decision                                                        21 days    Fri 4/24/20   Fri 5/22/20
 230           Newsletter #4 ROD                                                      21 days    Fri 4/24/20   Fri 5/22/20
 231               Prepare Draft Newslettter #4                                       7 days     Fri 4/24/20   Mon 5/4/20
 232               USACE Review Newsletter #4                                         7 days      Tue 5/5/20   Wed 5/13/20
 233               Finalize and Publish Newsletter #4                                 6 days     Fri 5/15/20   Fri 5/22/20
 234           News Release #5 Release of ROD                                         21 days    Fri 4/24/20   Fri 5/22/20
 235               Prepare Draft News Release #5                                      7 days     Fri 4/24/20   Mon 5/4/20
 236               USACE Review Draft News Release #5                                 7 days      Tue 5/5/20   Wed 5/13/20
 237               Finalize and Publish News Release #5                               6 days     Fri 5/15/20   Fri 5/22/20
 238     Task 3 ‐ Draft EIS                                                          338 days    Fri 2/16/18   Wed 6/19/19
 327     Task 4 ‐ Final EIS (FEIS)                                                   319 days    Mon 2/25/19   Fri 5/29/20
 328        Address DEIS Data Gaps                                                   144 days    Mon 2/25/19   Tue 9/17/19
 329           Prepare and Submit RFIs for Data Gaps Identified in the DEIS           5 days     Mon 2/25/19    Fri 3/1/19
 330           Prepare and Submit RFIs to Address Substantive DEIS Comments (as       90 days    Wed 4/24/19   Fri 8/30/19
               needed)
 331           Receive Data for Data Gaps and all RFI Responses (no later than)       12 days    Fri 8/30/19   Tue 9/17/19
 332           PLP Provides Data for Project Refinements                              1 day      Fri 8/30/19   Fri 8/30/19
 333        USACE Direction for Ch 2, Ch 3 Revisions                                  20 days    Fri 4/19/19   Thu 5/16/19
 334        Comment Analysis and Response                                            142 days    Mon 2/25/19   Sat 9/14/19
 335           Prepare Draft Responses to CA comments on PDEIS Areas Outside Their    26 days    Mon 2/25/19   Mon 4/1/19
               Expertise
 336           Catalogue Comments on DEIS                                            120 edays    Tue 4/2/19   Wed 7/31/19
 337           Identify Statements of Concern / Prepare Comment Summaries             90 days    Wed 4/24/19   Fri 8/30/19
 338           Develop Comment Responses                                              90 days    Wed 5/8/19    Sat 9/14/19


                                                                                     Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 5 of 17
Thu 5/23/19                                                                                                        Pebble Project EIS                                                                                                                     3

ID     Task Name                                                                        Duration       Start         Finish                     1st Half           2nd Half           1st Half           2nd Half           1st Half           2nd Half
                                                                                                                                        Qtr 4     Qtr 1    Qtr 2     Qtr 3    Qtr 4     Qtr 1    Qtr 2     Qtr 3    Qtr 4     Qtr 1    Qtr 2     Qtr 3
 339               Draft Comment Responses                                              90 days     Wed 5/8/19     Sat 9/14/19
 340               SAVE THE DATE ‐ Technical Meeting(s) with USACE & CAs                12 days    Mon 7/29/19    Tue 8/13/19
 341                 Technical Meeting ‐ Social Resources                                1 day     Mon 7/29/19    Mon 7/29/19
 342                 Technical Meeting ‐ Biological Resources                            1 day     Tue 8/13/19    Tue 8/13/19
 343                 Technical Meeting ‐ Physical Resources                              1 day      Fri 8/2/19     Fri 8/2/19
 344                 Technical Meeting ‐ Spill Risk                                      1 day      Tue 8/6/19     Tue 8/6/19
 345                 Technical Meeting ‐ Mitigation                                      1 day     Tue 7/30/19    Tue 7/30/19
 346       Modify and Prepare PFEIS (incl QA/QC)                                        83 days    Mon 9/16/19    Wed 1/15/20
 347          AECOM INTERNAL DATES: Finalize Comment Responses and "Early Section       30 days    Mon 9/16/19    Mon 10/28/19
 348          AECOM INTERNAL DATES: Finalize Comment Responses and "Middle              35 days    Mon 9/16/19    Mon 11/4/19
              Sections"
 349          AECOM INTERNAL DATES: Finalize Comment Responses and "Last Section        45 days    Mon 9/16/19    Tue 11/19/19
 350          AECOM INTERNAL DATES: Technical Editing & Word Processing                 20 days    Tue 10/29/19   Tue 11/26/19
 351          AECOM INTERNAL DATES: Submission Preparation                               2 days    Wed 11/27/19   Fri 11/29/19
 352          Submit PFEIS (All Chapters and Comment‐Responses Appendix)                 1 day     Mon 12/2/19    Mon 12/2/19
 353          USACE and Cooperating Agencies Review of PFEIS                            30 days    Tue 12/3/19    Wed 1/15/20
 354       Final EIS (FEIS)                                                             60 days    Thu 1/16/20     Fri 4/10/20
 355          Review/Incorporate Comments and Revise PFEIS (meetings w/ USACE as        32 days    Thu 1/16/20     Tue 3/3/20
              nec)
 356          Final Revisions to FEIS (incl Consistency Checks, Formatting, QA/QC)      11 days     Wed 3/4/20    Wed 3/18/20
 357          USACE Approves Camera‐Ready Version (pg turn meetings)                     1 day     Thu 3/19/20    Thu 3/19/20
 358          Prepare Final Print‐version FEIS                                           8 days     Fri 3/20/20   Tue 3/31/20
 359          Prepare eNEPA version FEIS                                                 7 days     Fri 3/20/20   Mon 3/30/20
 360          Electronic version FEIS                                                    8 days     Fri 3/20/20   Tue 3/31/20
 361          FEIS Production & Distribution (incl public viewing locations, website)    8 days     Wed 4/1/20     Fri 4/10/20
 362       Record of Decision                                                           177 days   Mon 9/16/19     Fri 5/29/20
 363          Prepare Annotated Outline (Work Plan)                                      5 days    Mon 9/16/19    Fri 9/20/19
 364          Prepare Draft CWA 404(b)(1) Analysis                                      99 days    Tue 12/3/19    Thu 4/23/20
 365          Prepare Draft Public Interest Review                                      99 days    Tue 12/3/19    Thu 4/23/20
 366          Prepare Draft ROD                                                         99 days    Tue 12/3/19    Thu 4/23/20
 367          USACE Review, Revise, and Finalize ROD                                    21 days     Fri 4/24/20    Fri 5/22/20
 368          Record of Decision Signed                                                  4 days    Tue 5/26/20     Fri 5/29/20
 369     Task 5 ‐ Other Permits                                                         420 days   Wed 6/27/18     Fri 2/28/20
 373     Task 6 ‐ Administrative Record                                                 600 days    Tue 2/6/18    Tue 6/23/20




                                                                                        Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 6 of 17
                                DEPARTMENT OF THE ARMY
                         ALASKA DISTRICT, U.S. ARMY CORPS OF ENGINEERS
                                          P.O. BOX 6898
                                      JBER, AK 99506-0898


                                    13 September 2019

Office of Counsel                                                        VIA SAFE Site
                                                                         CY19-0119



Ms. Taryn Kiekow Heimer
Natural Resources Defense Council
1314 Second Street
Santa Monica , CA 90401

       Re: Freedom of Information Act Request (FOIA)
           Pebble Mine

Dear Ms. Kiekow Heimer:

        This responds to your FOIA request dated 16 August 2019. You asked us to
provide a copy of "all records in the Army Corps' possession , custody or control sent or
received from the following email address: poaspecialprojects@usace.army.mil. As this
is the second NRDC FOIA regarding these documents, please produce all records on or
after March 20 , 2019 - the date of NRDC's first FOIA."

       The documents responsive to your request will be uploaded to the ARL Secure
Access File Exchange (SAFE) site. You will receive an email from ARL SAFE when the
documents are ready for you to download . Please contact FOIA Officer Erica Nutter at
(907) 753-2532 if you are unable to access the documents.

        We have withheld four documents pursuant to 16 U.S.C . § 470hh (b)(3) , which
protects disclosure of certain information concerning archaeological resources. We
have withheld seven documents pursuant to 5 U.S.C. § 552 (b)(5), which protects from
disclosure agency documents that are part of the deliberative process to "prevent injury
to the quality of agency decisions." NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 151
(1975). We have also withheld ten documents pursuant to 5 U.S.C. § 552 (b)(5), which
protects from disclosure "confidential communications between an attorney and his
client relating to a legal matter for which the client has sought professional advice ."
Mead Data Cent. , Inc. v. United States Oep 't of the Air Force, 566 F.2d 242 , 252 (D .C.
Cir. 1977). There are no fees associated with this request.

       I trust that you will appreciate the considerations upon which this determination is
based. However, because your request has been partially denied you are advised of
your right to appeal this determination through this office to the Secretary of the Army
(ATTN: General Counsel) . An appeal must be received by the appellate authority
within 90 days of the date of this letter. The envelope containing the appeal should bear
the notation "Freedom of Information Act Appeal" and should be sent to: Commander,
Alaska District, U.S. Army Corps of Engineers, ATTN: CEPOA-OC, Post Office Box
6898, JBER, Alaska 99506-6898 . You also have the right to seek dispute resolution
       Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 7 of 17
services from the USAGE FOIA Public Liaison (foia-liaison@usace .army.mil) or the
Office of Government Information Services (ogis@nara .gov).

       If you have further questions, please contact Amanda Kranz or Erica Nutter at
(907) 753-2532 .
                                           Sincerely,




                                               ~~
                                           ichael H. Gilbert
                                          District Counsel




                                           2
       Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 8 of 17
By Email

August 16, 2019

U.S. Army Corps of Engineers FOIA Liaison
CECC-L
441 G Street NW
Washington, DC 20314-1000
Phone: (202) 761-4791
foia-liaison@usace.army.mil

Alaska District
CEPOA-OC
P.O. Box 6898
JBER, AK 99506-0898
Phone: (907) 753-2532
CEPOA-OC-FOIA@usace.army.mil


Re:      Freedom of Information Act Request for Records Concerning the Proposed
         Pebble Mine

Dear FOIA Officer:

On behalf of the Natural Resources Defense Council (“NRDC”), I write to request the
disclosure of records pursuant to the Freedom of Information Act 5 U.S.C. § 522
(“FOIA”) and U.S. Army Corps of Engineers (“Army Corps”) and Department of
Defense regulations at 32 C.F.R. parts 518 and 286. I also request that the Army Corps
waive all applicable FOIA fees and/or costs involved in fulfilling this request, as
discussed below.

I. Requested Records and Disclosure Method

Please produce all records1 in the Army Corps’ possession, custody or control sent or
received from the following email address: poaspecialprojects@usace.army.mil.2 As this
is the second NRDC FOIA regarding these documents, please produce all records on or
after March 20, 2019—the date of NRDC’s first FOIA.



1
  “Records” means anything denoted by the use of that word or its singular form in the text of FOIA and
includes correspondence, minutes of meetings, memoranda, notes, emails, notices, facsimiles, charts,
tables, presentations, orders, filings, internal messaging systems, and other writings (handwritten, typed,
electronic, or otherwise produced, reproduced, or stored).
2
  Based on information and belief, this email address is used for the purposes of communicating about the
Pebble Mine permitting process.



      Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 9 of 17
NRDC Army Corps FOIA Request re Pebble Mine
August 16, 2019
Page 2

In addition, please produce all records the Army Corps’ possession, custody or control
regarding EPA’s decision to withdraw its Proposed Determination issued under Section
404(c) of the Clean Water Act, as well as all records resulting from EPA’s elevation
under Section 404(q) of the Clean Water Act.

Please either email responsive records to me at tkiekowheimer@nrdc.org, or email me to
request a link to a Dropbox folder where you can upload the records. Please note that my
email account cannot accept .zip files. Please release responsive records to me on a
rolling basis. If you determine that any of the requested records are already publicly
available (for instance, published on the Army Corps’ Pebble Project EIS website
(https://pebbleprojecteis.com/), please provide a list of those records in lieu of
production.

Please note that his request seeks responsive records in the custody of any Army Corps
office, including, but not limited to, Army Corps Headquarters and the Alaska District.

II. Request for a Fee Waiver

NRDC requests that the Army Corps waive any fee that it would otherwise charge for
searching for and producing the requested records. FOIA dictates that requested records
be provided without charge “if disclosure of the information is in the public interest
because it is likely to contribute significantly to public understanding of the operations or
activities of the government and is not primarily in the commercial interest of the
requester.” 5 U.S.C. § 552(a)(4)(A)(iii); see also 32 C.F.R. § 518.19(d). As I explain
below, NRDC’s requested disclosure meets both requirements. NRDC is also “a
representative of the news media” entitled to fee reduction. 5 U.S.C. §
552(a)(4)(A)(ii)(II); see also 32 C.F.R. § 518.19(e)(6).

   A. NRDC Satisfies the First Fee Waiver Requirement

The disclosure requested here would be “likely to contribute significantly to public
understanding of the operations or activities of the government.” 5 U.S.C. §
552(a)(4)(A)(iii); 32 C.F.R. § 518.19(d). Each of the four factors used by the Army Corps
to evaluate the first fee waiver requirement indicates that a fee waiver is appropriate for
this request. See 32 C.F.R. § 518.19(d)(2).

       1. The subject matter of this request involves issues that will significantly
          contribute to public understanding of the Corps’ activities

The records requested here concern the Army Corps’ review and permitting process for
the proposed Pebble Mine in Bristol Bay, Alaska. There has been enormous public
interest in this project, as well as in federal agencies’ oversight of the proposed mine. The
records requested here specifically relate to the permitting of the proposed Pebble Mine,
specifically seeking information sent to or from an email address established by the Army
Corps for the specific purpose of Pebble Mine-related communication. The subject matter
of this request accordingly “involves issues that will significantly contribute to public



   Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 10 of 17
NRDC Army Corps FOIA Request re Pebble Mine
August 16, 2019
Page 3

understanding of” the Corps’ activities. 32 C.F.R. § 518.9(d)(2)(i) (records that “bear
directly on current activities” of the Corps are more likely to significantly
contribute to the public’s understanding).


       2. Disclosure would meaningfully inform the public about the Corps’ activities

As explained above, the requested records concern current work to permit a mine that has
already attracted national public attention. The requested records are “likely to contribute
to” the public’s understanding of government operations and activities, 32 C.F.R. §
518.19(d)(2)(ii). While the Army Corps has established a public Pebble Project EIS
website, correspondence and other records sent to and from its Pebble-related email
address are not routinely published in the project library. Therefore, the public does not
currently possess comprehensive information regarding the government’s role in
approving the proposed Pebble Mine. Given the immense opposition to the proposed
project, there is more than a reasonable likelihood that these records have informative
value to the public. See Citizens for Responsibility & Ethics in Washington v. U.S. Dep't
of Health & Human Servs., 481 F. Supp. 2d 99, 109 (D.D.C. 2006).

       3. Disclosure is likely to inform the public, not just an individual requester
NRDC has the “capability and intention to distribute the [requested] information to the
public.” 32 C.F.R. § 518.9(d)(2)(iii). Disclosure of the records NRDC requests here is
accordingly likely to contribute to (or potentially contribute to) the general public’s
understanding, not just an individual’s understanding. Id.
NRDC’s extensive communications capabilities and long history of publishing
information—including information obtained from FOIA records requests—indicate that
NRDC has the ability and will to use disclosed records to reach a broad audience of
interested persons with any relevant and newsworthy information the records reveal.
There is a strong likelihood that disclosure of the requested records will increase public
understanding of the Pebble Mine. See Judicial Watch, Inc. v. Rossotti, 326 F.3d 1309,
1314 (D.C. Cir. 2003) (finding that a requester that specified multiple channels of
dissemination and estimated viewership numbers demonstrated a likelihood of
contributing to public understanding of government operations and activities).
NRDC’s more than three million members and online activists constitute a broad
audience of persons interested in the Pebble Mine, and disclosure of information
regarding the permitting of the proposed Pebble Mine to NRDC’s members and activists
“will inform, or have the potential to inform the public, rather than simply the individual
requester or small segment of interested persons.” 32 C.F.R. § 518.19(d)(2)(iii).
NRDC intends to disseminate any newsworthy information in the released records and its
analysis of such records to its member base and to the broader public, through one or
more of the many communications channels referenced below. NRDC has frequently
disseminated newsworthy information to the public for free and does not intend to resell
the information requested here. As of 2017, these channels include:



   Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 11 of 17
NRDC Army Corps FOIA Request re Pebble Mine
August 16, 2019
Page 4


•      NRDC’s website, http://www.nrdc.org (sample homepage at Att. 1), is updated
       daily, features blogs by NRDC’s scientific, legal, and other staff experts, and
       draws approximately 1.3 million page views and 510,000 unique visitors per
       month.
•      NRDC’s Activist email list includes more than three million members and online
       activists who receive regular communications on urgent environmental issues.
       (sample at Att. 7) This information is also made available through NRDC’s online
       Action Center at https://www.nrdc.org/actions (Att. 8).
•      NRDC updates and maintains several social media accounts with tens to hundreds
       of thousands of followers. Its major accounts include Facebook (906,992
       followers) (Att. 2), Twitter (271,551 followers) (Att. 3), Instagram (108,315
       followers) (Att. 4), YouTube (Att. 5), and LinkedIn (Att. 6).
•      NRDC also is a regular contributor to Medium (1,478 followers) (Att. 9) and the
       Huffington Post (Att. 10).


NRDC staff also write papers and reports; provide legislative testimony; present at
conferences; direct and produce documentary films; and contribute to national radio,
television, newspaper, magazine and web stories and academic journals. Some examples
of these contributions include:

•      Article, “Interior Department worked behind the scenes with energy industry to
       reverse royalties rule,” Wash. Post, Oct. 6, 2017 (discussing documents obtained
       through a FOIA request submitted by NRDC and quoting NRDC Senior Policy
       Advocate Theo Spencer) (Att. 12);
•      Documentary, Sonic Sea (2016), featured on the Discovery Channel (directed and
       produced by NRDC Deputy Director of Communications Daniel Hinerfeld) (Att.
       13);
•      Research article, “The requirement to rebuild US fish stocks: Is it working?”
       Marine Policy, July 2014 (co-authored by NRDC Oceans Program Senior
       Scientist Lisa Suatoni and Senior Attorney Brad Sewell) (Att. 14);
•      Issue brief, “The Untapped Potential of California’s Water Supply: Efﬁciency,
       Reuse, and Stormwater,” June 2014 (co-authored by NRDC Water Program
       Senior Attorney Kate Poole and Senior Policy Analyst Ed Osann) (Att. 15); see
       also “Saving Water in California,” N.Y. Times, July 9, 2014 (discussing the
       report’s estimates) (Att. 16);
•      Congressional testimony, David Doniger, NRDC Climate and Air Program Policy
       Director and Senior Attorney, before the United States House Subcommittee on
       Energy and Power, June 19, 2012 (Att. 17);
•      Conference brochure, “World Business Summit on Climate Change,” May 2009
       (featuring former NRDC Director for Market Innovation Rick Duke at 9) (Att.
       18);

NRDC’s legal, scientific, and other experts have a history of using information obtained
through FOIA requests to inform the public about a variety of issues, including energy



    Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 12 of 17
NRDC Army Corps FOIA Request re Pebble Mine
August 16, 2019
Page 5

policy, climate change, wildlife protection, nuclear weapons, pesticides, drinking water
safety, and air quality. For example:

1.      NRDC recently obtained through FOIA and publicized emails between the Trump
        transition team and industry officials regarding reversal of Obama-era preliminary
        restrictions on the proposed Pebble Mine. This cast light on an issue of
        considerable public interest. See, e.g., Kevin Bogardus and Dylan Brown,
        “'Homework assignment' — how Pebble lobbied Trump's EPA,” E&E News, June
        8, 2017 (Att. 30).

2.      In April 2014, NRDC used FOIA documents to prepare a report on potentially
        unsafe chemicals added to food, without FDA oversight or public notification.
        The report, Generally Recognized as Secret: Chemicals Added to Food in the
        United States, reveals concerns within the agency about several chemicals used as
        ingredients in food that manufacturers claim are “generally recognized as safe”
        (Att. 28). See also Kimberly Kindy, “Are secret, dangerous ingredients in your
        food?” Wash. Post, Apr. 7, 2014 (discussing report) (Att. 29).

3.      NRDC obtained, through FOIA, FDA review documents on the nontherapeutic
        use of antibiotic additives in livestock and poultry feed. NRDC used these
        documents to publish a January 2014 report, titled Playing Chicken with
        Antibiotics, that reveals decades of FDA hesitancy to ensure the safety of these
        drug additives (Att. 26). See also P.J. Huffstutter and Brian Grow, “Drug critic
        slams FDA over antibiotic oversight in meat production,” Reuters, Jan. 27, 2014
        (discussing report) (Att. 27).

4.      NRDC has used White House documents obtained through FOIA and other
        sources to inform the public about EPA’s decision not to protect wildlife and
        workers from the pesticide atrazine in the face of industry pressure. See Still
        Poisoning the Well: Atrazine Continues to Contaminate Surface Water and
        Drinking Water in the United States,
        http://www.nrdc.org/health/atrazine/files/atrazine10.pdf (Apr. 2010) (update to
        2009 report) (Att.24). See also William Souder, “It’s Not Easy Being Green: Are
        Weed-Killers Turning Frogs Into Hermaphrodites?” Harper’s Magazine, Aug. 1,
        2006 (referencing documents obtained and posted online by NRDC) (Att. 25).

5.      NRDC scientists have used information obtained through FOIA to publish
        analyses of the United States’ and other nations’ nuclear weapons programs. In
        2004, for example, NRDC scientists incorporated information obtained through
        FOIA into a feature article on the United States’ plans to deploy a ballistic missile
        system and the implications for global security. Hans M. Kristensen, Matthew G.
        McKinzie, and Robert S. Norris, “The Protection Paradox,” Bulletin of Atomic
        Scientists, Mar./Apr. 2004 (Att. 23).

6.      Through FOIA, NRDC obtained an ExxonMobil memorandum advocating the
        replacement of the sitting head of the Intergovernmental Panel on Climate



     Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 13 of 17
NRDC Army Corps FOIA Request re Pebble Mine
August 16, 2019
Page 6

        Change, and used the document to help inform the public about what may have
        been behind the Bush administration’s decision to replace Dr. Robert Watson. See
        NRDC Press Release and attached Exxon memorandum, “Confidential Papers
        Show Exxon Hand in White House Move to Oust Top Scientist from International
        Global Warming Panel,” Apr. 3, 2002 (Att. 21). See also Elizabeth Shogren,
        “Charges Fly Over Science Panel Pick,” L.A. Times, Apr. 4, 2002, at A19 (Att.
        22).


7.      Through FOIA and other sources, NRDC obtained information on levels of
        arsenic in drinking water nationwide and used it in a report, Arsenic and Old
        Laws (2000) (Att. 19). The report explained how interested members of the public
        could learn more about arsenic in their own drinking water supplies. Id. See also
        Steve LaRue, “EPA Aims to Cut Levels of Arsenic in Well Water,” San Diego
        Union-Tribune, June 5, 2000, at B1 (referencing NRDC’s report) (Att. 20).


In short, NRDC has proven its ability to digest, synthesize, and quickly disseminate to a
broad audience newsworthy information gleaned through FOIA requests like this one.
Therefore, the requested records disclosure is likely to contribute to the public’s
understanding of the subject.
        4. Disclosure will enhance public knowledge by revealing previously unknown
           facts on a current subject of wide public interest.

The same facts outlined under headings 1-3 above explain why disclosure of the
requested records will “be unique in contributing previously unknown facts, thereby
enhancing public knowledge,” on “a current subject of wide public interest.” 32 C.F.R.
§519.8(d)(2)(iv). The Army Corps’ permitting process of the proposed Pebble Mine has
been covered in national news stories and sparked public protests. Public understanding
of the process would be significantly enhanced by disclosure of the requested records.

     B. NRDC Satisfies the Second Fee Waiver Requirement

Disclosure in this case would also satisfy the second prerequisite of a fee waiver request
because NRDC does not have any commercial interest that would be furthered by the
requested disclosure. 5 U.S.C. § 552(a)(4)(A)(iii); 32 C.F.R. § 518.19(d)(3). NRDC is a
not-for-profit organization and does not act as a middleman to resell information obtained
under FOIA. “Congress amended FOIA to ensure that it be ‘liberally construed in favor
of waivers for noncommercial requesters.’” Rossotti, 326 F.3d at 1312 (internal citation
omitted); see Natural Res. Def. Council v. United States Envtl. Prot. Agency, 581 F.
Supp. 2d 491, 498 (S.D.N.Y. 2008). NRDC wishes to serve the public by reviewing,
analyzing, and disclosing newsworthy and presently non-public information about the
subject of this request. As noted above, all work done to date by the Army Corp
regarding the Pebble Mine relates to a matter of considerable public interest and concern.




     Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 14 of 17
NRDC Army Corps FOIA Request re Pebble Mine
August 16, 2019
Page 7

Disclosure of the requested records will contribute significantly to public understanding
of the underlying subject matter.

   C. NRDC is a Media Requestor

Even if the Corps denies a public interest waiver of all costs and fees, NRDC is a
representative of the news media entitled to a reduction of fees under FOIA, 5 U.S.C.
§ 552(a)(4)(A)(ii), and the Corps’ FOIA regulations, 32 C.F.R. § 518.19(e)(6).

A representative of the news media is “any person or entity that gathers information of
potential interest to a segment of the public, uses its editorial skills to turn the raw
materials into a distinct work, and distributes that work to an audience.” 5 U.S.C. §
552(a)(4)(A)(ii); see also Elec. Privacy Info. Ctr. v. Dep’t of Def., 241 F. Supp. 2d 5, 6,
11-15 (D.D.C. 2003) (a “non-profit public interest organization” qualifies as a
representative of the news media under FOIA where it publishes books and newsletters
on issues of current interest to the public); Letter from Alexander C. Morris, FOIA
Officer, United States Dep’t of Energy, to Joshua Berman, NRDC (Feb. 10, 2011) (Att.
40) (granting NRDC media requester status).

NRDC is in part organized and operated to gather and publish or transmit news to the
public. As described earlier in this request, NRDC publishes original reporting of
environmental news stories on its website, http://www.nrdc.org. Previously, NRDC
published stories like these in its magazine, OnEarth, which has won numerous news
media awards, including the Independent Press Award for Best Environmental Coverage
and for General Excellence, a Gold Eddie Award for editorial excellence among
magazines, and the Phillip D. Reed Memorial Award for Outstanding Writing on the
Southern Environment. NRDC also publishes a regular newsletter for its more than 3
members and online activists; issues other electronic newsletters, action alerts, public
reports and analyses; and maintains free online libraries of these publications. See 32
C.F.R. § 518.19(e)(6)(i) (“Examples of news media include . . . publishers of
periodicals.”). NRDC maintains a significant additional communications presence on the
internet through its staff blogs on http://www.nrdc.org, which are updated regularly and
feature writing about current environmental issues, through daily news messaging on
“Twitter” and “Facebook,” and through content distributed to outlets such as Medium.
See OPEN Government Act of 2007, Pub. L. No. 110-175, § 3, 121 Stat. 2524 (2007)
(codified at 5 U.S.C. § 552(a)(4)(A)(ii)) (clarifying that “as methods of news delivery
evolve . . . such alternative media shall be considered to be news-media entities”). The
aforementioned publications and media sources routinely include information about
current events of interest to the readership and the public. To publish and transmit this
news content, NRDC employs more than fifty staff members dedicated full-time to
communications with the public, including accomplished journalists and editors. These
staff members rely on information acquired under FOIA and through other means. Public
interest organizations meeting the requirements “are regularly granted news
representative status.” Serv. Women’s Action Network v. Dep’t of Def., 888 F. Supp. 2d
282, 287-88 (D. Conn. 2012) (according media requester status to the American Civil
Liberties Union).



   Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 15 of 17
NRDC Army Corps FOIA Request re Pebble Mine
August 16, 2019
Page 8


Information obtained as a result of this request will, if appropriately newsworthy, be
synthesized with information from other sources and used by NRDC to create and
disseminate unique articles, reports, analyses, blogs, tweets, emails, and/or other distinct
informational works through one or more of NRDC’s publications or other suitable media
channels. NRDC staff gather information from a variety of sources—including
documents provided pursuant to FOIA requests—to write original articles and reports
that are featured on its website, in its newsletters and blogs, and on other media outlets.
See Cause of Action v. Fed. Trade Comm’n, 961 F. Supp. 2d 142, 163 (D.D.C. 2013)
(explaining that an organization can qualify for media-requester status if it “distributes
work to an audience and is especially organized around doing so”). NRDC seeks the
requested records to aid its own news-disseminating activities by obtaining, analyzing,
and distributing information likely to contribute significantly to public understanding, not
to resell the information to other media organizations.


III. Willingness to Pay Fees Under Protest

Please provide the records requested above regardless of your fee waiver decision. In
order to expedite a response, NRDC will, if necessary and under protest, pay fees in
accordance with the Department of Defense’s FOIA regulations at 32 C.F.R. § 518.19(e)
for all or a portion of the requested records. Please contact me before doing anything that
would cause the fee to exceed $500. NRDC reserves its rights to seek administrative or
judicial review of any fee waiver denial.


IV. Conclusion

Thank you in advance for your prompt attention to this matter. Please feel free to call or
email me with any questions.


Sincerely,




Taryn Kiekow Heimer
Senior Advocate & Deputy Director, Marine Mammal Protection
Natural Resources Defense Council
310-434-2323
tkiekowheimer@nrdc.org


Enclosures in support of fee waiver and reduction request:
Attachments 1-30 (single .pdf file)



   Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 16 of 17
NRDC Army Corps FOIA Request re Pebble Mine
August 16, 2019
Page 9




   Case 3:19-cv-00265-SLG Document 26-1 Filed 11/12/19 Page 17 of 17
